Exhibit 10.1

SECOND AMENDMENT dated as of May 5, 2010 (this “Amendment”), to the SECOND
AMENDED AND RESTATED MULTI-CURRENCY, MULTI-OPTION CREDIT AGREEMENT dated as of
March 31, 2009, as heretofore amended (as so amended, the “Credit Agreement”),
among HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED, a Delaware corporation (the
“Company”); HARMAN HOLDING GMBH & CO. KG, a company organized under the laws of
Germany (the “Additional Borrower”); the LENDERS party thereto; and JPMORGAN
CHASE BANK, N.A., as Administrative Agent.

WITNESSETH:

WHEREAS, pursuant to the Credit Agreement the Lenders have extended credit to
the Borrowers on the terms and subject to the conditions set forth therein;

WHEREAS, the Company and the Additional Borrower have informed the
Administrative Agent that they desire to sell all of the equity interests in
certain subsidiaries of the Company, and have requested that the Credit
Agreement be amended to (a) eliminate the requirements that the Net Cash
Proceeds of such sale be applied to prepay Committed Rate Loans and that the
Commitments be permanently reduced so long as such sale is consummated prior to
July 31, 2010 and (b) permit the Net Cash Proceeds of such sale to be invested
or reinvested in one or more Acquisitions;

WHEREAS, the Lenders party hereto, constituting at least the Majority Lenders,
are willing to amend the Credit Agreement on the terms and subject to the
conditions set forth herein;

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Defined Terms. Capitalized terms used but not otherwise defined
herein have the meanings assigned to them in the Credit Agreement.

SECTION 2. Amendments to the Credit Agreement. (a) Subsection 1.1 of the Credit
Agreement is hereby amended by the insertion of the following new defined terms
in their appropriate alphabetical positions:

“Acquisition X”: an Acquisition by the Company or its Subsidiaries of all of the
equity interests in one or more related Persons prior to July 31, 2010 for an
aggregate purchase price not to exceed $85,000,000.

“QNX Sale”: the sale by the Company of all of the equity interests in QNX
Software Systems, Inc. and QNX Software Systems (Wavemakers), Inc. and the sale
by the Additional Borrower of all of the equity interests in QNX Software
Systems Co., in each case on or after the Second Amendment Effective Date and
prior to July 31, 2010.



--------------------------------------------------------------------------------

“Second Amendment”: the Second Amendment dated as of May 5, 2010, to this
Agreement.

“Second Amendment Effective Date”: as defined in the Second Amendment.

(b) Subsection 2.5(b) of the Credit Agreement is hereby amended by the insertion
of the following words immediately before the period at the end of such Section:

“provided that notwithstanding anything set forth in this Section 2.5(b), the
Company shall not be required to prepay Committed Rate Loans with the Net Cash
Proceeds of the QNX Sale or, pursuant to Section 2.4(b), to permanently reduce
the Commitments in respect of the QNX Sale”.

(c) Subsection 8.11(b) of the Credit Agreement is hereby amended and restated as
follows:

“Within 60 days of the Second Amendment Effective Date, the Company shall cause
Harman Becker Automotive Systems GmbH to satisfy the Collateral and Guarantee
Requirement as a Designated Foreign Subsidiary.”

(d) Subsection 9.7 of the Credit Agreement is hereby amended by (i) the deletion
of the word “and” at the end of clause (1), (ii) the insertion of a new clause
(m) that reads as follows:

“(m) Acquisitions consummated on or after the Second Amendment Effective Date
and prior to 180 days after the receipt of the Net Cash Proceeds of the QNX
Sale; provided that (i) no Default or Event of Default shall have occurred and
be continuing after giving effect to any such Acquisition, (ii) each such
Acquisition shall be consummated in accordance with applicable laws,
(iii) (A) the aggregate consideration paid for Acquisition X shall not exceed
$85,000,000 (including all obligations in respect of deferred purchase price
(including obligations under any purchase price adjustment but excluding earnout
or similar payments) and all other consideration payable in connection therewith
(including payment obligations in respect of noncompetition agreements or other
arrangements representing acquisition consideration)) (“Adjustments”); provided
that if Acquisition X is consummated after the receipt of the Net Cash Proceeds
of the QNX Sale, the aggregate consideration paid therefor shall not exceed the
lesser of (I) $85,000,000 (including Adjustments) and (II) the aggregate amount
of Net Cash Proceeds of the QNX Sale minus the aggregate amount of all
consideration paid (including Adjustments) in connection with other

 

2



--------------------------------------------------------------------------------

Acquisitions made pursuant to this Section 9.7(m) and (B) the aggregate
consideration paid for all other Acquisitions made pursuant to this
Section 9.7(m) shall not exceed the aggregate amount of Net Cash Proceeds of the
QNX Sale minus the aggregate amount of the consideration paid (including
Adjustments) for Acquisition X, (iv) each such acquired Person shall be in the
same or a similar line of business of the Company, (v) the Company shall be in
compliance with the financial covenants contained in Section 9.1. after giving
effect to such Acquisition as if such Acquisition had occurred on the first day
of the most recently ended fiscal quarter, or the first day of the period of
four consecutive fiscal quarters ending with the most recent fiscal quarter, as
applicable, in each case for which financial statements shall have been
delivered pursuant to Section 8.1(a) or 8.1(b), as applicable and (vi) the
Company shall have delivered to the Administrative Agent an officer’s
certificate certifying as to items (i) through (v) of this clause (m);

and (iii) relettering clause (m) to be “clause (n)”.

SECTION 3. Representations and Warranties. The Borrowers hereby represent and
warrant to the Administrative Agent and to each of the Lenders, on and as of the
date hereof and the Second Amendment Effective Date (as defined below), that:

(a) The execution, delivery and performance by the Borrowers of this Amendment
have been duly authorized by all necessary corporate or other organizational
and, if required, stockholder or other equityholder action. This Amendment has
been duly executed and delivered by the Borrowers and this Amendment and the
Credit Agreement, as amended by this Amendment, constitute legal, valid and
binding obligations of each of the Borrowers, enforceable against them in
accordance with their terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium and other laws affecting creditors’ rights generally
and to general principles of equity, regardless of whether considered in a
proceeding in equity or at law.

(b) Each of the representations and warranties made by the Borrowers in or
pursuant to the Credit Agreement and the other Loan Documents are true and
correct in all material respects (except to the extent any such representations
or warranties relate, by their terms, to a specific date, in which case such
representations or warranties shall be true and correct in all material respects
on and as of such specific date).

(c) On and as of the Second Amendment Effective Date, after giving effect to
this Amendment, no Default or Event of Default will have occurred and be
continuing.

SECTION 4. Effectiveness. Subject to the last paragraph of this Section, this
Amendment shall become effective, as of the date first above written, on the
date on which each of the following conditions precedent is satisfied (such
date, the “Second Amendment Effective Date”):

 

3



--------------------------------------------------------------------------------

(a) The Administrative Agent (or its counsel) shall have received either signed
counterparts of this Amendment or written evidence satisfactory to the
Administrative Agent (which may include facsimile or other customary electronic
transmission acceptable to the Administrative Agent of a signed signature page
of this Amendment) that, when taken together, bear the authorized signatures of
the Borrowers and the Majority Lenders.

(b) The Administrative Agent shall have received all fees and all other amounts
due and payable to it or any of its Affiliates on or prior to the Second
Amendment Effective Date, including reimbursement of all reasonable and
documented out-of-pocket expenses (including fees, charges and disbursements of
counsel) required to be reimbursed by the Company hereunder or under the Credit
Agreement for which invoices have been submitted to the Company.

SECTION 5. Effect of Amendment. (a) Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders or the
Administrative Agent under the Credit Agreement or any other Loan Document, and
shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document, all of which are ratified and affirmed in
all respects and shall continue in full force and effect. Nothing herein shall
be deemed to entitle any Loan Party to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Loan
Document in similar or different circumstances.

(b) On and after the Second Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words
of like import, and each reference to the Credit Agreement in any other Loan
Document, shall be deemed to be a reference to the Credit Agreement as amended
hereby. This Amendment shall constitute a “Loan Document” for all purposes of
the Credit Agreement and the other Loan Documents.

SECTION 6. Applicable Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 7. Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of which, when taken together, shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile or other electronic imaging shall be as effective as
delivery of a manually executed counterpart of this Amendment.

SECTION 8. Severability. Any provision of this Amendment held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting

 

4



--------------------------------------------------------------------------------

the validity, legality and enforceability of the remaining provisions hereof;
and the invalidity of a particular provision in a particular jurisdiction shall
not invalidate such provision in any other jurisdiction.

SECTION 9. Headings. The Section headings used herein are for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.

SECTION 10. Fees and Expenses. Without limiting the Borrowers’ obligations under
subsection 12.5 of the Credit Agreement, the Borrowers agree to reimburse the
Administrative Agent for its reasonable and documented out-of-pocket expenses in
connection with this Amendment, including the reasonable fees, charges and
disbursements of Cravath, Swaine & Moore LLP, counsel for the Administrative
Agent.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the date first above
written.

 

    HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED,     By  

/s/ TODD A. SUKO

    Name:   Todd A. Suko     Title:   Vice President, General Counsel &
Secretary

 

    HARMAN HOLDING GMBH & CO. KG,     By  

HARMAN MANAGEMENT GmbH,

Its General Partner

    By:  

/s/ Edwin C. Summers

    Name:   Edwin C. Summers     Title:   Geschäftsführer/Managing Director

 

    JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent,     by
 

/s/ JULES PANNO

    Name:   Jules Panno     Title:   Vice President



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO SECOND AMENDMENT TO  

HARMAN INTERNATIONAL INDUSTRIES INCORPORATED

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

  Name of Institution:     UNICREDIT BANK AG, NEW YORK BRANCH (fka BAYERISCHE
HYPO-UND VEREINSBANK AG, NEW YORK BRANCH)     by  

/s/ KEN HAMILTON

    Name:   Ken Hamilton     Title:   Director     by  

/s/ Richard Cordover

    Name:   Richard Cordover     Title:   Director



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO SECOND AMENDMENT TO  

HARMAN INTERNATIONAL INDUSTRIES INCORPORATED

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

  Name of Institution:     HSBC BANK USA, NATIONAL ASSOCIATION     by  

/s/ DIANE M. ZIESKE

    Name:   Diane M. Zieske     Title:   Senior Vice President



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO SECOND AMENDMENT TO  

HARMAN INTERNATIONAL INDUSTRIES INCORPORATED

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

  Name of Institution:     BANK OF TOKYO-MITSUBISHI UFJ TRUST COMPANY     by  

/s/ MARIA IARRICCIO

    Name:   Maria Iarriccio     Title:   Vice President



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO SECOND AMENDMENT TO  

HARMAN INTERNATIONAL INDUSTRIES INCORPORATED

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

  Name of Institution:     THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND    
by  

/s/ MARY GAFFNEY

    Name:   Mary Gaffney     Title:   Authorized Signatory     by  

/s/ DAVID RAFFERTY

    Name:   David Rafferty     Title:   Authorized Signatory



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO SECOND AMENDMENT TO  

HARMAN INTERNATIONAL INDUSTRIES INCORPORATED

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

  Name of Institution:     DANSKE BANK A/S     by  

/s/ CHRISTEL HECKMANN

    Name:   Christel Heckmann     Title:   Director     by  

/s/ BJARNE STUBAGER

    Name:   Bjarne Stubager     Title:   Director